Mathews, J.
delivered the opinion of the court. This is a case m which the appellant, *360who was defendant, in the parish court, moved, on an affidavit that he had a good defence te make, that a judgment, which had been btain-ed against him, might be set aside, and that he might be allowed to file his answer to the petition.
Hmnen for the plaintiff, the defendant ¾⅛ jpropria jjersona,
A judgment by default, obtained on a liquidated claim, becomes final after the lapse of three days, if no defence be offered within that period. B it, we are of opinion that, these must be judicial days, in which the court holds its sessions.
In the present case, it is admitted that, the parish court was not in session three days alter the judgment by nefault, and three days before the defendant’s application to be permitted to answer to, and defend the suit brought against him.
It is our opinion that the parish court erred in its decision, by which the defendant was denied the right of making his defence.
It is, therefore, ordered, adjudged and decreed, that the judgment Oe annulled, avoided and reversed, and that the cause be remanded, with directions to the parish judge to permit the defendant to file his answer, and to proceed to trial, according to law.